Citation Nr: 1122643	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  08-19 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for a chronic left knee disorder.  

3.  Whether the reduction of the disability evaluation for the Veteran's cervical spine degenerative disc disease with spondylosis from 20 to 10 percent effective as September 7, 2006, was proper.  

4.  Entitlement to an increased disability evaluation for the Veteran's cervical spine degenerative disc disease with spondylosis, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased disability evaluation for the Veteran's hemorrhoids with an anal fissure, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to August 1995.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for sleep apnea; denied service connection for a left knee disorder; reduced the disability evaluation for the Veteran's cervical spine degenerative disc disease with spondylosis from 20 to 10 percent; and effectuated the reduction as of September 7, 2006.  In September 2007, the Veteran submitted a notice of disagreement (NOD).  In May 2008, the RO issued a statement of the case (SOC) to the Veteran and his accredited representative which addressed the issues of whether new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for sleep apnea and whether the reduction of the evaluation for the Veteran's cervical spine degenerative disc disease with spondylosis from 20 to 10 percent effective as September 7, 2006, was proper.  

In March 2010, the RO, in pertinent part, denied an increased evaluation for the Veteran's hemorrhoids with an anal fissure.  In February 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  The hearing transcript may be reasonably construed as a NOD with the denial of an increased evaluation for the Veteran's hemorrhoids with an anal fissure.  

The issues of service connection for both chronic obstructive sleep apnea and a chronic left knee disorder and increased evaluations for the Veteran's cervical spine degenerative disc disease with spondylosis and hemorrhoids with an anal fissure are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

In July 2008, the Veteran submitted an informal application to reopen his claims of entitlement to service connection for Bell's palsy, high cholesterol, and a positive PPD.  The issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for Bell's palsy, high cholesterol, and a positive PPD have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  They are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In April 2004, the RO denied service connection for sleep apnea.  The Veteran was informed in writing of the adverse decision and his appellate rights in April 2004.  The Veteran did not submit a NOD following the issuance of the decision.  

2.  The documentation submitted since the April 2004 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim when considered with previous evidence of record.  

3.  The evidence of record at the time of the July 2007 reduction action did not establish improvement of the Veteran's cervical spine degenerative disc disease with spondylosis.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision denying service connection for sleep apnea is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for sleep apnea has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2010).  

2.  The reduction of the evaluation for the Veteran's cervical spine degenerative disc disease with spondylosis from 20 percent to 10 percent effective as of September 6, 2006, was improper.  38 C.F.R. § 3.344(c) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and remands the Veteran's claim of entitlement to service connection for sleep apnea and determines that the reduction of the evaluation of the Veteran's cervical spine disability from 20 to 10 percent disabling effective as of September 7, 2006, was improper.  Therefore, the Board concludes that a discussion of the VA's duty to notify and assist is not necessary.  


I.  Sleep Apnea

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2010).  

A.  Prior RO Decision

In April 2004, the RO denied service connection for sleep apnea as the evidence of record "does not show that this condition began while on active duty military service nor does it show that it was caused by some event in service."  The Veteran was informed in writing of the adverse decision and his appellate rights in April 2004.  The Veteran did not submit a NOD with the decision.   

The evidence upon which the RO formulated its decision may be briefly summarized.  The Veteran's service treatment records do not refer to sleep apnea.  A January 2002 VA treatment record conveys that the Veteran was diagnosed with obstructive sleep apnea.  In his August 2003 claim for service connection, the Veteran stated that he had experienced persistent sleep apnea syndrome since active service.  The report of a November 2003 VA examination for compensation purposes conveys that the Veteran had been initially diagnosed with obstructive sleep apnea in October 2001.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2010) states, in pertinent part, that: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record. In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence received since the April 2004 RO decision denying service connection for sleep apnea consists of VA examination and clinical documentation, private treatment records, Social Security Administration (SSA) documentation, the transcript of the February 2011 hearing before the undersigned Veterans Law Judge sitting at the RO, and written statements from the Veteran.  At the February 2011 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that he was told that he was "snoring real loud;" was "not breathing;" and was instructed to sew a tennis ball into his shirt to keep form sleeping on his back in 1993.  The Veteran stated that Dr. B., his treating physician, had informed him that his inservice sleepiness and weight gain were manifestations of his chronic sleep apnea.  

The Board observes that the Veteran's testimony is to be presumed to be credible for reopening purposes unless it is found to be incredible on its face.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's testimony includes new assertions that his treating physician identified an etiological relationship between active service and his chronic obstructive sleep apnea.  The Board finds that the Veteran's testimony is credible and constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for sleep apnea is reopened.  
II.  Cervical Spine Disability

A.  Historical Review

The Veteran's service treatment records convey that he was diagnosed with cervical spine spondylosis with right C6-7 foraminal encroachment.  The report of a September 1995 VA examination for compensation purposes states that the Veteran complained of cervical spine pain with radiation into the upper extremities.  Impressions of cervical spine degenerative disc disease and spondylolysis with osteophyte formation and "peripheral nervous system manifestations of spasticity in trigger points along the vertebral border of his scapula" were advanced.  In October 1995, the VA established service connection for cervical spine degenerative disc disease with spondylosis; assigned a 20 percent evaluation; and effectuated the award as of September 1, 1995.  

The report of the November 2003 VA examination for compensation purposes states that the Veteran complained of chronic neck pain and stiffness.  On examination, the Veteran exhibited a range of motion of "full" flexion, lateral bending, and lateral rotation and extension to 30 degrees; cervical paraspinal tenderness to touch; and 5/5 upper extremity muscle strength.  Impressions of mechanical neck pain and peripheral neuropathy were advanced.  

In an August 2006 Veterans Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran advanced that his chronic pain significantly impaired his ability to work as a social worker.  

A June 2006 magnetic resonance imaging study of the cervical spine from R. M. G., M.D., revealed findings consistent with degenerative disc disease; mild C67 central canal stenosis; and a straightened cervical lordosis "often related to muscular spasm."  A June 2006 physical evaluation from C. A. L-B, M.D., notes that the Veteran was diagnosed with neck pain with C5-6 and C6-7 nerve root foraminal stenosis.  An August 2006 physical evaluation from A. A. P., M.D., conveys that the Veteran complained of progressive neck pain with radiation into both upper extremities.  
A February 2007 evaluation from P. K., M.Ed., conducted for the SSA notes that the Veteran reported that his neck became stiff when he sat for periods of five minutes or more and ached when he lifted milk containers.  

The report of a June 2007 VA examination for compensation purposes states that the Veteran complained of chronic neck pain and stiffness.  On examination of the cervical spine, the Veteran exhibited forward flexion to 45 degrees, extension to 45 degrees, lateral flexion to 45 degrees, bilaterally, and rotation to 80 degrees, bilaterally, with pain "on the end range of each of these motions;" "fairly good cervical lordosis;" "decreased sensation to monofilament testing in the left hand in the left ulnar nerve distribution secondary to previous ulnar nerve difficulty;" and bilateral 5/5 upper extremity muscle strength.  A June 2006 magnetic resonance imaging study of the cervical spine was reported to reflect C5-6 and C6-7 spinal stenosis.  The Veteran was diagnosed with cervical stenosis.  The examiner commented that:

He has no obvious symptoms of radiculopathy in his upper extremities, but he does have some subjective neck stiffness and pain.  He has no overt loss of range of motion that is severe for either his cervical or his lumbar spine.  

In July 2007, the RO reduced the evaluation for the Veteran's cervical spine degenerative disc disease with spondylosis from 20 to 10 percent and effectuated the reduction as of September 7, 2006.  The RO informed the Veteran that:

The evaluation of degenerative disc disease C4-5, C5-6 with spondylosis, which is currently 20 percent, is decreased to 10 percent as of September 7, 2006, based on two evaluations that show you no longer meet the 20 percent criteria.  This does not change your overall percentage.  


B.  Propriety of Reduction

The circumstances under which an evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of the VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  
The provisions of 38 C.F.R. § 3.344 (2010) direct that:

  (a)  Examination reports indicating improvement.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest, e.g. residuals of phlebitis, arteriosclerotic heart disease, etc., will not be reduced on examinations reflecting the results of bed rest.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. When syphilis of the central nervous system or alcoholic deterioration is diagnosed following a long prior history of psychosis, psychoneurosis, epilepsy, or the like, it is rarely possible to exclude persistence, in masked form, of the preceding innocently acquired manifestations.  Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  When the new diagnosis reflects mental deficiency or personality disorder only, the possibility of only temporary remission of a super-imposed psychiatric disease will be borne in mind.

  (b)  Doubtful cases.  If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination __ months from this date, § 3.344."  The rating agency will determine on the basis of the facts in each individual case whether 18, 24 or 30 months will be allowed to elapse before the reexamination will be made.

  (c)  Disabilities which are likely to improve.  The provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  

The Court has further clarified that:

Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993).  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  Initially, the Board observes that the RO did not conclude that the Veteran's cervical spine degenerative disc disease with spondylosis has improved.  The RO specifically reduced the Veteran's evaluation upon its conclusion that the reports of the November 2003 and June 2007 VA examinations for compensation purposes reflected that he "no longer [met] the 20 percent criteria" under 38 C.F.R. § 4.71a.  This is the defect identified by the Court in Brown.  

In reviewing the evidence of record at the time of the July 2007 reduction action, the Board finds that no improvement in the Veteran's ability to function under the ordinary conditions of life and work had been established.  Indeed, the Veteran reported in his August 2006 claim for a total rating for compensation purposes based on individual unemployability that his neck pain prevented him from working as a social worker.  Mr. K.'s February 2007 evaluation prepared for the SSA conveys that the Veteran reported being unable to sit for more than five minutes or to carry milk containers due to his cervical spine pain.  Such findings clearly do not establish a material improvement of the Veteran's service-connected cervical spine disability.  In the absence of any specific findings of material improvement of the Veteran's disability, the Board concludes that the reduction of the evaluation for the Veteran's cervical spine degenerative disc disease with spondylosis from 20 to 10 percent effective as of September 7, 2006, was improper.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for sleep apnea is granted.  

The reduction of the evaluation for the Veteran's cervical spine degenerative disc disease with spondylosis from 20 to 10 percent effective as of September 7. 2006, was improper.  


REMAND

In light of its reopening above, the Veteran's claim of entitlement to service connection for chronic obstructive sleep apnea is to be determined following a de novo review of the entire record.  

The Veteran asserts that his chronic obstructive sleep apnea was initially manifested during active service.  He has testified that Dr. B., his treating physician, informed him that his inservice sleepiness and weight gain were initial manifestations of his chronic obstructive sleep apnea. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Clinical documentation of Dr. B.'s opinion is not of record.  The VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board notes that the Veteran was afforded a November 2003 VA examination for compensation purposes which addressed his chronic sleep apnea.  While confirming the diagnosis of chronic obstructive sleep apnea, the examiner failed to address the etiology of the diagnosed disorder.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that an additional VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

In light of the restoration of a 20 percent evaluation for his cervical spine degenerative disc disease with spondylosis effective as of September 7, 2006, the RO should readjudicate the Veteran's entitlement to an increased evaluation for his cervical spine disability. 

The Veteran has submitted timely NODs with the July 2007 rating decision denying service connection for a left knee disorder and the March 2010 rating decision denying an increased evaluation for his hemorrhoids with an anal fissure.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his chronic obstructive sleep apnea including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact Dr. B., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If such records are not ultimately obtained, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

2.  Associate with the claims folders all relevant VA clinical documentation not currently of record including that provided after March 4, 2010.  If no additional records exist, such fact should be noted in the claims folder.  If such records are not ultimately obtained, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and etiology of his chronic obstructive sleep apnea.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's chronic obstructive sleep apnea had its onset during active service; is etiologically related to the Veteran's inservice snoring, sleepiness, and/or weight gain; or otherwise originated during or is causally related to active service.  In that regard, the examiner should consider the Veteran's credible reports of inservice snoring and continuity of symptoms since discharge from service.  The examiner must provide a complete rationale for any opinion advanced.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

4.  Ensure that all development action has been completed in accordance with the above directives.  If any examination report is insufficient, it must be returned to the examiner for corrective action.  

5.  Then issue a SOC to the Veteran and his accredited representative which addresses the issues of the Veteran's entitlement to service connection for a chronic left knee disorder and an increased evaluation for his hemorrhoids with an anal fissure.  The Veteran should be given the appropriate opportunity to respond to the SOC.

6.  Then adjudicate the issue of the Veteran's entitlement to service connection for chronic obstructive sleep apnea on a de novo basis and readjudicate his entitlement to an increased evaluation for his cervical spine degenerative disc disease with spondylolysis.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence and applicable law and regulations considered since the issuance of the SOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


